Name: Commission Regulation (EEC) No 1463/89 of 26 May 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 5. 89 Official Journal of the European Communities No L 144/37 COMMISSION REGULATION (EEC) No 1463/89 of 26 May 1989 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 1084/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. (') OJ No L 355, 23 . 12. 1988, p. 16. (4) OJ No L 114, 27. 4. 1989, p. 34. No L 144/38 Official Journal of the European Communities 27. 5 . 89 ANNEX to the Commission Regulation of 26 May 1989 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 23 from 5 to 11 June 1989 Week No 24 from 12 to 18 June 1989 Week No 25 from 19 to 25 June 1989 Week No 26 from 26 June to 2 July 1989 0204 30 00 176,950 168,385 159,738 151,090 0204 41 00 176,950 168,385 159,738 151,090 0204 42 10 123,865 117,870 111,817 105,763 0204 42 30 194,645 185,224 175,712 166,199 - 0204 42 50 230,035 218,901 207,659 196,417 0204 42 90 230,035 218,901 207,659 196,417 0204 43 00 322,049 306,461 290,723 274,984 0204 50 51 176,950 168,385 159,738 151,090 0204 50 53 123,865 117,870 111,817 105,763 0204 50 55 194,645 185,224 175,712 166,199 0204 50 59 230,035 218,901 207,659 196,417 0204 50 71 230,035 218,901 207,659 196,417 0204 50 79 322,049 306,461 290,723 274,984 ( ! ) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.